In an action to recover moneys due on a mortgage note, and to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Rockland County (Dachenhausen, J.), dated April 30, 1985, which denied their motion to renew the plaintiff’s motion for summary judgment and their cross motion for leave to amend their answer.Order affirmed, with costs."Leave to renew should be denied unless the moving party offers a reasonable excuse as to why the additional facts were not submitted on the original application” (Caffee v Arnold, 104 AD2d 352; Teal v Place, 85 AD2d 788). No such reasonable excuse was offered at bar, where the additional evidence consisted for the most part of public records and information within the knowledge of the movants at the time of the original motion (see, Lo Breglio v Marks, 105 AD2d 621, affd *60765 NY2d 620; Silinsky v State-Wide Ins. Co., 30 AD2d 1). Thus Special Term did not err in denying the defendants’ motion to renew. Lazer, J. P., Mangano, Lawrence and Hooper, JJ., concur.